Citation Nr: 1441840	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for right knee disorder, to include right knee arthralgia, chondromalacia patella, and bursitis.  



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from January to June 1987, January 1988 to January 1992, and October 2003 to April 2005.  The Veteran also had service in the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the RO.  

The Board remanded the matter in July 2011 for additional development of the record.  All indicated development has been completed and the case is ready to be decided on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are also relevant CAPRI records uploaded in the Virtual VA paperless claims system.


FINDINGS OF FACT

The currently demonstrated right knee arthralgia, chondromalacia patella, and bursitis is shown as likely as not to have had its clinical onset during the Veteran's period of active service.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by right knee arthralgia, chondromalacia patella, and bursitis is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current right knee disability is due to an injury he sustained during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Here, the Veteran's service treatment records and post-service treatment records show continued complaints of right knee pain that started in service.  

Specifically, the service treatment records contained a notation of a medial knee ligament sprain in October 1991.  In December 1991, the Veteran complained of chronic right knee pain and stiffness secondary to a blunt trauma from jumping out of an airplane.  He was diagnosed with patellar femoral syndrome, put on a profile for one week, and was referred for an orthopedic consultation.  

The Veteran's post-service treatment records showed that in November 1996, he complained of right knee stiffness; in October 2001, he mentioned that his knee had buckled; and in November 2001, he endorsed having knee problems.    

In a June 2002 service treatment record, the Veteran indicated that he had swollen and painful joints.  

Furthermore, a December 2006 Statement of Medical Examination and Duty Status contained a notation the Veteran had knee pain that was incurred in the line of duty while the Veteran was on active duty.  The Board notes that the attending physician or patient administrator indicated that the opinion was based on the Veteran's reported history.  

The VA treatment records from May 2008 contained a complaint of right knee pain.  The impression was that of early medial compartment joint space narrowing on an otherwise negative examination.  It was noted that the Veteran's symptoms, to include stiffness and soreness, were similar to those when he originally injured his right knee in the military in 1991.  

The Veteran was afforded a VA examination in January 2012 and reported that he had had intermittent, but chronic, right knee pain since an injury he sustained in 1991 related to a parachute jump landing.  He indicated that the pain had progressed over the years and that he had nearly chronic knee pain with and without ambulation.  

Diagnostic testing revealed that the Veteran had degenerative or traumatic arthritis.  The examiner also stated that the Veteran had indications of patellar femoral syndrome and bursitis.  

The examiner opined that the Veteran's current knee condition was less likely than not secondary to military service, because the examiner could not find evidence of a chronic knee condition since 1991.  

The examiner pointed out that the first complaint of knee of pain since 1991 was not until May 2008 when the Veteran complained of knee pain that had its onset approximately one year prior to the date of the examination.  The examiner therefore determined that the knee condition from 1991 resolved the current knee condition had its onset after separation.  

The Board has also considered the Veteran's lay statements that he had experienced right knee pain since 1991.  The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

While there is no medical opinion linking the Veteran's right knee disability to service, such medical nexus evidence is not always required to establish service connection.  

In this case, there is competent, credible lay evidence that the Veteran injured his right knee during service and experienced chronic pain thereafter.  

The Veteran's lay statement are also corroborated by treatment records from November 1996, October 2001, November 2001, and December 2006 that establish that the Veteran had continuing right knee pain since 1991 and a May 2008 treatment record that described the Veteran's current symptoms as similar to the symptoms he experienced following the 1991 in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms "may provide sufficient support for a claim of service connection, and it is error for the Board to require medical evidence to support that lay evidence").  

While the opinion of the VA examiner is against the claim, the Board finds the opinion to be of limited probative value to the extent that the examiner did not acknowledge the Veteran's documented complaints of knee pain in November 1996, October 2001, November 2001 and December 2006, and therefore, the opinion was based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current right knee disability as likely as not had its onset due to an injury sustained during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for right knee arthralgia, chondromalacia patella, and bursitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


